Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 3, 2014

                                     No. 04-14-00510-CV

                              EX PARTE Mark VILLARREAL,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04491
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        Because it appeared that a final appealable judgment did not exist, we ordered appellant
to show cause why this appeal should not be dismissed for lack of jurisdiction. Thereafter, the
clerk’s record was filed, and it contained an order denying the motion for expunction signed by
the trial court on August 12, 2014. Accordingly, the prematurely filed June 20, 2014 notice of
appeal is deemed timely filed. See TEX. R. APP. P. 27.1(a). We lift the suspension of appellate
deadlines, and ORDER the appellant’s brief to be filed no later than thirty days from the date of
this order.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court